                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DARRAN BOSTON,                                 )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )              No. 4:20-cv-00426-SEP
                                                )
 EILEEN RAMEY,                                  )
                                                )
                Respondent.                     )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of Petitioner Darran Boston for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Upon

review of the financial information submitted in support, the Court finds that the motion should be

granted. See 28 U.S.C. § 1915.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s Motion for Leave to Proceed in Forma

Pauperis (Docket No. 2) is GRANTED.

       Dated this     25th     day of _March_, 2020.




                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE
